DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Fukami (US 2020/0278587 A1, Filed February 6, 2020) discloses an OLED touch and display driver integration chip for driving an OLED touch display panel, the OLED touch and display driver integration chip (Fukami at ¶ [0006] discloses “Examples of a method for mounting the gate driver and the source driver include a chip on film (COF) method in which a tape carrier package (TCP) having the gate driver and source driver mounted on a flexible wiring board is connected to the frame region of the TFT substrate, and a chip on glass (COG) method in which the gate driver and the source driver are directly mounted on the TFT substrate.”) comprising: 
at least one group of display driving pads for providing display driving signals to the OLED touch display panel (Fukami at Fig. 8, source terminals 500); 
at least one group of touch pads for providing touch driving signals to touch electrodes on the OLED touch display panel, and alternately arranged in groups with the at least one group of display driving pads (Fukami at Fig. 8, touch terminals 600 are alternately arranged with source terminals 500).

at least one group of isolation pads, wherein each group of isolation pads includes at least one isolation pad and is arranged between a group of display driving pads and a group of touch pads that are adjacent, and 
an isolation pad of the at least one group of isolation pads is configured to apply a specific signal to isolate signal interference between the group of display driving pads and the group of touch pads that are adjacent.


As to claim 26, Fukami (US 2020/0278587 A1, Filed February 6, 2020) discloses an OLED touch and display driver integration chip for driving an OLED touch display panel, the OLED touch and display driver integration chip (Fukami at ¶ [0006]) comprising: 
at least one group of display driving pads for providing display driving signals to the OLED touch display panel (Fukami at Fig. 8, source terminals 500); 
at least one group of touch pads for providing touch driving signals to touch electrodes on the OLED touch display panel, and alternately arranged in groups with the at least one group of display driving pads (Fukami at Fig. 8, touch terminals 600 are alternately arranged with source terminals 500),
However, none of the prior art found by the Examiner discloses the claimed aspects of:
at least one group of isolation pads, wherein each group of isolation pads includes at least one isolation pad and is arranged between a group of display driving pads and a group of touch pads that are adjacent, and 
an isolation pad of the at least one group of isolation pads is configured to apply a specific signal or be in a floating state, to reduce load of data lines of the OLED touch display panel to which the group of display driving pads are coupled, or load of the touch electrodes on the OLED touch display panel to which the group of touch pads are coupled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/10/2022